In reply to appellant's motion for rehearing, we desire only to notice the question raised as to the measure of damages. The court below, and this court in its original opinion, held that appellee was entitled to recover from appellant the amount of purchase money paid him for the land. We are still of the opinion that this ruling is correct. The judgment rendered in the Federal court established the fact that the title of the Hann heirs was superior to that which the appellees had acquired from the appellant. The establishment of this fact by a judgment, to which we hold that the appellant was a party, establishes the superiority of the Hann title, and as a consequence the breach of the covenant of warranty executed by Thiele. The cost of the title which the appellees acquired from the heirs of Nowlin is not the measure of damages for the breach of appellant's warranty. That title is a matter about which the appellant has no concern. If the appellees saw fit to purchase that title, it could not result to the benefit of appellant, and would not relieve him from the consequences that resulted from a total failure of the title which he attempted to convey to appellees. To rule otherwise would be to hold that the appellees must, in addition to the payment made in subsequently acquiring a good title, pay the appellant in part for a title which a legal judgment, binding upon him, has declared to be worthless. Such a holding would relieve the appellant from the consequences of the breach of his covenant of warranty, and would require the appellees to pay twice for the same land.
Motion overruled. *Page 557